Citation Nr: 1309380	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded for further development in July 2011 and again in November 2012.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the Board-ordered development pursuant to November 2012 Board remand has not been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).

The November 2012 remand was issued because the Board found that the August 2011 VA examination was contradictory and inconsistent with regard to whether or not the Veteran had a PTSD diagnosis.  The Board notes that having mild PTSD and/or PTSD in remission is clearly distinguishable from not meeting the DSM-IV critieria for a PTSD diagnosis at all.  Furthermore, the August 2011 VA examiner had not reviewed the Veteran's case file and she related that an opinion was not requested when, in fact, an etiological opinion was requested.

The RO properly requested a Disability Benefits Questionnaire (DBQ) opinion pursuant to the November 2012 Board remand directive.  However, the same VA examiner who conducted the August 2011 examination entered in an addendum which solely stated that the case file was reviewed, and such review does not alter the original results of the August 2011 examination.  The Board finds that this addendum is nonresponsive to the November 2012 remand directive, which specifically orders the examiner to consider the complete evidence of record and provide a medical opinion complete with reasons and bases for her opinion.  Thus, the Board will order a medical opinion with a new VA examiner who will need to review the complete evidence of record and provide an opinion in accordance with the Board's remand directive as listed below.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an appropriate VA examiner or specialist - someone other than the August 2011 VA examiner.  

Have the new VA examiner refer to the November 2012 Board remand.  Carefully review the body of the 2012 remand and heed the instructions listed here below.

The claims file must be made available to the examiner for review.  The examiner should carefully review the evidence of record and clarify whether or not the Veteran has a PTSD diagnosis as per the DSM-IV criteria.  The examiner must reconcile any opinions and diagnoses with the evidence of record to include the November 2007 DSM-IV diagnosis of PTSD.  

If PTSD is diagnosed, even if in remission or considered mild, the examiner must opine as to whether the Veteran's PTSD is attributable to his fear of hostile military or terrorist activity, such as from incoming artillery, small arms fire, sniper fire, or mortar attack, and comment as to whether his symptoms are related to the claimed stressor.  

A complete rationale for all opinions is required.

2. After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

